     Case 2:19-cv-10918-RGK-RAO Document 23 Filed 10/29/20 Page 1 of 2 Page ID #:106



1
       Todd M. Friedman (216752)
2      Adrian R. Bacon (280332)
       Law Offices of Todd M. Friedman, P.C.
3
       21550 Oxnard St., Suite 780
4      Woodland Hills, CA 91367
5
       Phone: 877-206-4741
       Fax: 866-633-0228
6      tfriedman@toddflaw.com
7      abacon@toddflaw.com
       Attorneys for Plaintiff
8

9                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10

11
       ALAN JANOWITZ,                                      )
12                                                                   Case No. 2:19-CV-10918 CJC
       Plaintiff,                                          )
13                                                         )     NOTICE OF SETTLEMENT
       -vs-                                                )
14
          vs.                                              )
15                                                         )
16
       UCLA HEALTH, and DOES 1 - 10                        )
       inclusive,                                          )
17
                                                           )
18     Defendant.                                          )
19
                NOW COME THE PLAINTIFF by and through their attorney to
20
       respectfully notify this Honorable Court that this case has settled. Plaintiff
21
       requests that this Honorable Court vacate all pending hearing dates and allow
22

23
       sixty (60) days with which to file dispositive documentation. This Court shall

24
       retain jurisdiction over this matter until fully resolved.

25     Dated: October 29, 2020           Law Offices of Todd M. Friedman, P.C.
26
                                                               By: s/ Todd M. Friedman
27
                                                                Todd M. Friedman, Esq.
28




                                          Notice of Settlement - 1
     Case 2:19-cv-10918-RGK-RAO Document 23 Filed 10/29/20 Page 2 of 2 Page ID #:107



1

2
                                 CERTIFICATE OF SERVICE
3

4      Filed electronically on October 29, 2020, with:
5
       United States District Court CM/ECF system
6

7
       Notification sent electronically on October 29, 2020 to:

8      To the Honorable Court, all parties and their Counsel of Record
9

10
                                By: s/ Todd M. Friedman
11                               Todd M. Friedman, Esq.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Settlement - 2
